Citation Nr: 0615552	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to December 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied 
service connection for hypertension and trench foot with 
peripheral neuropathy.  The veteran perfected his appeal in 
regards to these issues and included the alternative theory 
of entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  In 
December 2004, the Board remanded the issues for further 
development.  In November 2005, service connection was 
granted for peripheral neuropathy of each upper and lower 
extremity.  Therefore, the only issue remaining before the 
Board is service connection for hypertension, including as 
secondary to diabetes mellitus.  

In statements submitted in December 2004 and October 2005, 
the veteran appeared to raise the issues of entitlement to 
service connection for chronic obstructive pulmonary disease; 
entitlement to service connection for tinea pedis, including 
as secondary to agent orange exposure; entitlement to service 
connection for hypertension, including as secondary to his 
service-connected post traumatic stress disorder (PTSD); and 
entitlement to an increased rating for PTSD.  These matters 
are referred to the RO for appropriate action. 


FINDINGS OF FACT

Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to the veteran's active service; nor is it shown that 
the veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus.




CONCLUSION OF LAW

Service connection for hypertension, including as secondary 
to diabetes mellitus is not warranted. 38 U.S.C.A. §§ 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
service connection for hypertension, including as secondary 
to diabetes mellitus and has been notified of the information 
and evidence necessary to substantiate the claim and of the 
efforts to assist him.  In a letter dated in October 2002 
(prior to the rating decision) and letters dated in December 
2004 and November 2005 (both pursuant to the December 2004 
Board remand), the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The December 2004 letter advised the veteran to 
"submit any additional evidence to help substantiate [his] 
appeal."  The claim was subsequently readjudicated by a 
November 2005 supplemental statement of the case (SSOC).  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), he is not prejudiced by lack of such notice, 
as these matters become significant only upon a grant of 
service connection, and here the claim for service connection 
for hypertension, including as secondary to diabetes mellitus 
is being denied.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), private treatment records, and 
records from VA Medical Centers (VAMC's) in Dallas and Ft. 
Worth.  All identified pertinent available records have been 
obtained.  The duty to assist requirements appear to be 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

SMR's are negative for any complaints, treatment, or findings 
relating to hypertension.  

Post service medical records include November 1993 to January 
1994 records from Dallas VA Medical Center (VAMC), which 
showed that the veteran had a stroke in November and was 
diagnosed with hypertension.  A December 1993 record noted 
that his stroke represented a hemorrhage in the internal 
capsule and his problem was secondary to hypertension.  He 
was put on medication of Enalapril and Nifedipine.  Chest x-
rays and electrocardiograms were normal.  

November 1996 to March 2005 treatment reports from VAMC's in 
Dallas and Forth Worth included a diagnosis of hypertension 
in November 1996.  Subsequent records showed complaints and 
treatment for diabetes mellitus and hypertension.  

November 2000 and June 2001 records from Texas Pulmonary 
Consultants reflected treatment for severe chronic 
obstructive pulmonary disease, obesity hypoventilation 
syndrome, cor pulmonary hypertension, and chronic hypoxemia.  

On April 2003 VA examination, the veteran indicated that he 
served in Vietnam for 13 months and was exposed to Agent 
Orange.  His diabetes mellitus was diagnosed only 3 or 4 
years prior to the examination.  His blood sugar was pretty 
well under control.  He was extremely obese.  He had very 
severe chronic obstructive pulmonary disease.  He used an 
electric wheelchair due to breathing problems.  It was noted 
that he was on medication for hypertension.  He had 
hypertension for quite a few years and that was the etiology 
for the stroke.  He had never had a heart attack, but he was 
very obese.  The impression was diabetes mellitus Type II, 
but he did not have peripheral neuropathy in any extremity 
due to the diabetes mellitus, rather his symptoms in the 
hands were due to carpal tunnel syndrome which was a 
mechanical problem unrelated to diabetes; and essential 
hypertension with a right hemiparesis with tingling in his 
right hand and right foot secondary to hypertension and the 
stroke.  

October 2003 VA hospital treatment records showed that the 
veteran underwent endovascular abdominal aortic aneurysm 
repair. 

Treatment reports received from the Social Security 
Administration (SSA) in November 2005 showed that the veteran 
filed a claim for Social Security disability benefits in 
March 2000.  The determination indicated that the veteran's 
disability began in September 1999 and included a primary 
diagnosis of chronic pulmonary insufficiency and a secondary 
diagnosis of pulmonary hypertension.  Records from SSA 
consisted of July 1998 treatment reports from Arlington 
Memorial Hospital that showed that the veteran was taken to 
the emergency room for severe hypoxia and hypercapnia; 
increasing cough with expectorant; and chronic leg edema.  It 
was noted that he smoked three packs of cigarettes a day and 
had history of hypertension.  September 1999 records showed 
that the veteran was admitted with severe hypoxemia and chest 
pressure to rule out a myocardial infarction and to treat his 
exacerbation of obesity/hypoventilation syndrome; a history 
of smoking and hypertension was noted.  Other records dated 
in August 1998 to January 2001 from Pulmonary Consultants of 
Texas included a diagnosis of hypertension in August 1998.  

On July 2005 VA examination, a physical examination revealed 
that the veteran's blood pressure was 140/76, 140/70 and 
145/68.  The impression included diabetes mellitus, type II, 
dating to 1988, non-insulin dependent, uncontrolled; 
hypertensive vascular disease, dating to 1985, pre-dating 
diabetes, on treatment, controlled; and hypertensive 
cardiovascular disease with past history of congestive heart 
failure in 1999, currently compensated Class III.  The 
examiner commented that the veteran's hypertension dates to 
1985 and is not thought to be a service-connected problem and 
is not secondary to diabetes.  The examiner further added 
that his treatment has been described and his diabetes is 
currently controlled and the heart size on x-ray is normal.  
It was noted that he does have hypertensive cardiovascular 
disease with manifest heart failure in 1999, which is now 
resolved and contained on medication.  The arteriosclerotic 
complications of hypertension would be the heart disease and 
the abdominal aortic aneurysm.  On the neurological 
assessment potion of the examination, the examiner commented 
that the veteran's neuropathy in his feet is secondary to his 
diabetes and that the 1993 stroke, with right-sided 
hemiparesis, is secondary to his diabetes.  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

It has not been shown, that hypertension was manifested in 
service or in the first postservice year, and there is no 
competent evidence relating the veteran's current 
hypertension to service.  In fact, on July 2005 VA 
examination, the examiner commented that the hypertension was 
not thought to be a service-connected problem, as it dates to 
1985.  Consequently, service connection for such disability 
based on incurrence (including presumed) or aggravation in 
service is not warranted.

The veteran's claim for service connection for hypertension 
is premised on a theory that the hypertension is secondary to 
(caused or aggravated by) his service-connected diabetes 
mellitus.  However, he has not submitted or identified any 
competent (medical) evidence which supports his theory of 
entitlement.

VA arranged for an examination of the veteran to, in part, 
ascertain whether the hypertension was related to the service 
connected diabetes.  On July 2005 VA examination, the 
examiner opined that the veteran's hypertension is not 
secondary to diabetes.  The examiner supported the opinion by 
indicating that the veteran's hypertension dates to 1985, 
which predates the onset of the service-connected diabetes 
mellitus (dating back to 1988).  There is also no competent 
evidence (medical opinion) that the diabetes has aggravated 
the hypertension. See Allen, supra.

The veteran's own opinion regarding a relationship between 
his hypertension and diabetes mellitus is not competent 
evidence, as he is a layperson. See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim, 
and service connection for hypertension, including as 
secondary to diabetes mellitus must be denied.


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus is denied.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


